Weaver, J.
(dissenting). — In my judgment the record is barren of evidence showing that any contract of sale was ever made, or, if made, that its abandonment was not strictly in pursuance of some condition or reservation contained therein. No witness has attempted to state its terms. The burden is upon the plaintiff to make a ease, and if he sees fit to submit it to the trial court, or bring it to this court upon a showing so lacking in definiteness that the essential facts cannot be found therefrom, this court should not supply his omissions by presumption or conjecture. I also dissent from the principal legal conclusion reached in the opinion" as being out of harmony with our decisions heretofore rendered in similar cases and unsound in principle.